                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      August 15, 2019

Via Email
T. Omar Malone
Michael Tein
3059 Grand Avenue
Suite 340
Coconut Grove, FL 33133

               Re:     United States v. Juan Antonio Hernandez Alvarado,
                       S1 15 Cr. 379 (PKC)

Counsel:

                We write, in an abundance of caution, to disclose additional weapons-related
evidence that we plan to offer at trial. (See Dkt. No. 78 at 2 n.2). 1 Specifically, we plan to offer
testimony from the individuals described as “CW-2” and “CW-5” in our August 2, 2019 motions
in limine that they helped the defendant distribute machineguns to co-conspirators in Mexico and
Colombia in connection with the drug-trafficking conspiracy charged in Count One of the above-
referenced Indictment. These activities, which are discussed in more detail below, are direct
evidence on Count One as well as the weapons charges in Counts Two and Three. Evidence of
these activities is also admissible, in the alternative, pursuant to Rule 404(b).

              First, we expect CW-2 will testify, in substance and in part, that the defendant sold
a cache of machineguns to members of the Honduran Los Valles cartel so that the weapons could
be sent to the Fuerzas Armadas Revolucionarias de Colombia (the “FARC”) and others in
connection with ongoing drug-trafficking activities. 2 A Honduran police official (the “Police

1
  As you area aware based on the Superseding Indictment and other filings and disclosures, we
also intend to offer additional testimony from several cooperating witnesses regarding weapons
possessed by the defendant and his co-conspirators during the course of the conspiracies charged
in Counts One and Three, including in connection with drug-related meetings and while
transporting drug shipments.
2
 In light of this anticipated testimony from CW-2, we also plan to elicit limited testimony from
Special Agent Gregg Mervis, who will testify as an expert as disclosed previously, that the FARC
    Defense Counsel                                                                  Page 2
    August 15, 2019

Official”) delivered the weapons, which were wrapped in plastic, to CW-2 on behalf of the
defendant in the Copán Department in Honduras. CW-2 then delivered the machineguns to
members of Los Valles, who sent the machineguns to Colombia in connection with a shipment the
defendant helped to protect. The defendant coordinated this transaction through co-conspirators,
including a member of Los Valles, who advised CW-2 of the defendant’s role in this transaction. 3

                Second, we expect CW-2 and CW-5 to testify, in substance and in part, regarding
a transaction in which the defendant sold CW-5 a cache of machineguns that were then sold by
CW-5 to some of the same members of the Sinaloa Cartel who were also helping to distribute the
defendant’s cocaine into the United States. The defendant coordinated this transaction through the
individual identified in our motions in limine as CC-2. The machineguns, which were wrapped in
plastic, were delivered to CW-2 by the Police Official in the Copán Department in Honduras, and
CW-2 then caused the machineguns to be delivered to CW-5 in Guatemala in two installments
(one of which also involved a multi-hundred-kilogram shipment of cocaine). Both CC-2 and a co-
conspirator who delivered the first installment of machineguns to CW-5 confirmed to CW-5 the
defendant’s involvement. CW-5 caused some of the machineguns to be transported to Sinaloa
Cartel personnel in Mexico along with the cocaine, and the Sinaloa Cartel used drug proceeds to
pay for the weapons.

                                                            Sincerely,

                                                            GEOFFREY S. BERMAN
                                                            United States Attorney


                                                      By: ___/s/________________________
                                                          Emil J. Bove III
                                                          Amanda L. Houle
                                                          Jason A. Richman
                                                          Assistant United States Attorneys
                                                          (212) 637-2444




is a Colombian paramilitary organization operating in Colombia, Venezuela, and Ecuador, known
to be one of the largest producers of cocaine in the world.
3
  For the reasons set forth in our motions in limine, the statements of the defendant’s co-
conspirators identified herein regarding the defendant’s role in these weapons transactions are
admissible pursuant to Rule 801(d)(2)(E) and/or Rule 804(b)(3).
